Sub-Advisory Agreement Franklin Templeton Variable Insurance Products Trust Franklin Advisers, Inc. K2/D&S Management Co., L.L.C. This Sub-Advisory Agreement (the “Agreement”), made as of May 1, 2015, by and between Franklin Advisers, Inc. (“Franklin”), a California corporation, and K2/D&S Management Co., L.L.C. (“K2”), a Delaware limited liability company. W I T N E S S E T H WHEREAS, Franklin and K2 are under the common control of Franklin Resources, Inc.; WHEREAS, Franklin and K2 are each registered as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”), as amended, and engaged in the business of providing investment management services, as an independent contractor; WHEREAS, Franklin, pursuant to an Investment Management Agreement, effective on May1, 2015 (the “Investment Management Agreement”), made between Franklin Templeton
